Citation Nr: 0835920	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for residuals of a 
gunshot wound of the lower left leg.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1960 and December 1960 to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision.


FINDING OF FACT

The medical evidence does not show that the veteran's left 
leg gunshot wound scars are deep, cause limitation of motion, 
cover an area exceeding 6 inches, or are unstable or painful 
upon examination.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected left leg gunshot wound residuals have not been met.  
38 C.F.R. § 4.118 DCs 7801-04 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Ten percent ratings are assigned for scars, not affecting the 
head, face, or neck, that (1) are deep and cover an area 
exceeding 6 square inches (39 sq. cm.) (a deep scar is one 
associated with underlying soft tissue damage); (2) cause 
limited motion and cover an area exceeding 6 square inches; 
(3) are superficial, do not cause limited motion, and cover 
an area of 144 square inches or greater (a superficial scar 
is one not associated with underlying soft tissue damage); 
(4) are superficial and unstable (an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar); or (5) are superficial and painful on 
examination.  See 38 C.F.R. § 4.118 DCs 7801-04 (2008).

The veteran contends that he is entitled to a compensable 
rating for his left leg gunshot wound residuals because his 
injury causes him daily pain.  Additionally, the veteran's 
representative asserts that the veteran should receive a 10 
percent evaluation for his disability  pursuant to the rating 
criteria for Muscle Group XI, see 38 C.F.R. § 4.56(d) DC 5311 
(2008), due to the fact that the veteran has retained foreign 
bodies in his leg.  However, as discussed below, the medical 
evidence of record fails to reflect that the veteran has any 
muscle deficit; therefore, an evaluation under the rating 
criteria for muscle impairment is not appropriate.

The veteran initially injured his leg while on active duty in 
1964 during a hunting trip.  A member of his hunting party 
placed his shotgun against a car, and when the shotgun fell, 
it discharged, lodging approximately six pellets into the 
veteran's left calf.  The veteran's service medical records 
from November 1964 for treatment of this injury reflect that 
there were puncture wounds to his left calf and pellets under 
his skin.  Although the veteran had numbness in his foot one-
third of the way to the knee, he did have sensation to touch 
and good strength and reflexes.  In a follow-up appointment 
that same month, the veteran was prescribed pain medication.  
A March 1967 x-ray revealed four buckshot in the soft tissues 
of the calf and adjacent to the mid-tibia and one buckshot 
within the bone, with no abnormalities of the bony structures 
of the leg noted.  Later service treatment records and 
physical examinations failed to note the veteran's left leg 
injury.

Since service, the veteran's claims file, which reflects 
claims dating from 1977, is void of any reference to his left 
leg injury until he filed the instant claim in March 2006.  
In May 2006, the veteran underwent a VA examination of his 
lower left leg.  The examination revealed six puncture wound 
scars on the veteran's left calf that were small, 
superficial, and not tender. Furthermore, the scars had no 
adherence to the underlying tissue, and there were no defects 
in the underlying muscles.  Relevant tests of the affected 
muscle group revealed normal strength, and there was no 
muscle atrophy or tissue loss.  Both of the veteran's calves 
had an equal circumference, and the examiner noted no 
adhesions or evidence of tendon, bone, joint, or nerve 
damage.  The veteran's ankle and knee ranges of motion were 
within normal limits, and x-rays of the lower left leg 
revealed multiple retained metallic fragments.  The veteran 
reported numbness above the left ankle and a nagging 
toothache-type of pain from his left knee to his ankle.  
However, he stated that he had not missed work due to his 
injury.

The veteran's current noncompensable rating for his left leg 
gunshot wound residuals has been awarded pursuant to DC 7802, 
which specifies the rating criteria for one type of scars.  
However, the veteran is not entitled to a compensable rating 
for his injury under any of the rating criteria for scars 
because the medical evidence does not show that the veteran's 
scars are deep, cause limitation of motion, cover an area 
exceeding 6 inches, or are unstable or painful upon 
examination.  See 38 C.F.R. § 4.118 DCs 7801-04 (2008).  

Additionally, medical evidence reflecting the veteran's 
current disability also fails to reveal any impairment of the 
veteran's left leg muscles, including loss of muscle 
strength, atrophy, or any limitation of motion, and the 
veteran's service medical records similarly fail to reflect 
any muscle impairment in service.  Therefore, an evaluation 
under the rating criteria for muscle impairment is not 
warranted.  

Accordingly, there is no basis for awarding a compensable 
rating for the veteran's left leg gunshot wound residuals, 
and the veteran's appeal is therefore denied.  




II. Duties to Notify and Assist

The VA has a duty to provide notification to the veteran with 
to respect establishing entitlement to benefits, and a duty 
to assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, however, the 
Board notes that the veteran's claim for a higher rating 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that in these circumstances, once notice has been satisfied 
in conjunction with the grant of service connection, 
additional notice is not required under 38 U.S.C.A. § 5103.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the appeal 
may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was provided with a VA examination and scheduled to 
testify before the Board, but he cancelled his hearing.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  
Moreover, the veteran stated that he had no additional 
evidence to submit in support of his claim.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required. 

ORDER

A compensable rating for left leg gunshot wound residuals is 
denied.


____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


